Citation Nr: 1110989	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Whether the reduction of the evaluation of the Veteran's service connected gastroesophageal disease (claimed as hiatal hernia/acid reflux) from 30 percent to 10 percent was appropriate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1972 to April 1976, from November 1977 to March 1979, and from June to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in November 2010 at the RO. A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Veteran is currently service connected for chondromalacia of the left knee with multiple loose bodies, status post arthroscopy at 20 percent disability, effective April 14, 2006; and gastroesophageal disease (claimed as hiatal hernia/acid reflux), at 10 percent disability, effective August 1, 2008.

At the November 2010 Board hearing, the Veteran stated that he was not able to work partly due to his service connected disabilities.  The Board interprets these statements as raising a claim for total disability rating based on TDIU.  This, and a claim raised for a increased rating for his service-connected gastroesophageal disease, are referred to the RO for appropriate action.  


FINDINGS OF FACT

1. Service connection for gastroesophageal disease (claimed as hiatal hernia/acid reflux) was granted by a rating decision dated January 2005 with a 0 percent evaluation effective September 26, 2003.

2. In June 2005, the RO increased the Veteran's rating for his disability from 0 percent to 30 percent.

3. In May 2008, based on objective findings obtained on a October 2007 VA examination, the RO reduced the Veteran's rating for his disability from 30 percent to 10 percent.

4. The evidence of record does not demonstrate that the Veteran was entitled to a 30 percent disability rating for the gastroesophageal disease (claimed as hiatal hernia/acid reflux) since August 1, 2008.


CONCLUSION OF LAW

The reduction of the disability rating for gastroesophageal disease (claimed as hiatal hernia/acid reflux) from 30 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.104, Diagnostic Code 7399-7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the Veteran was granted service connection for gastroesophageal disease (claimed as hiatal hernia/acid reflux) in a January 2005 rating decision.  This disability was initially rated as a noncompensable evaluation under Diagnostic Code 7399-7346, effective September 26, 2003.  In June 2005, the RO subsequently increased the rating to 30 percent evaluation, effective March 17, 2005.  

In a February 2008, the RO proposed that the Veteran's disability rating be decreased to 10 percent.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter dated February 2008.  In that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. §§ 3.105(e), 3.105(i).  The RO issued a May 2008 rating decision, reducing the disability rating for the Veteran's gastroesophageal disease (claimed as hiatal hernia/acid reflux) from 30 percent to 10 percent, effective August 1, 2008.

Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

Reduction

The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there must be improvement before an evaluation is reduced.  Moreover, even if material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

For historical purposes, as stated above, the Veteran was granted service connection for gastroesophageal disease (claimed as hiatal hernia/acid reflux) in a January 2005 rating decision.  A disability evaluation of 0 percent was assigned per Diagnostic Code 7399-7346, effective September 26, 2003.  This rating was subsequently increased to 30 percent evaluation, effective March 17, 2005.  In February 2008, the RO proposed to reduce the Veteran's disability rating to 10 percent under Diagnostic Code 7399-7346.  The Veteran's disability rating was decreased to 10 percent in a May 2008 rating decision, effective August 1, 2008.  The Veteran filed a notice of disagreement to this reduction in October 2008 and he appealed this decision to the Board in January 2010.

Having concluded earlier that the RO correctly followed the necessary procedures to reduce the 30 percent rating, the Board next turns to whether disability was appropriately evaluated as 10 percent disabling.

As stated, service connection for gastroesophageal disease (claimed as hiatal hernia/acid reflux) was established under DC 7399-7346.  Use of the 99-suffix signifies that the disorder in question is not specifically listed in the Schedule for Rating Disabilities.  See 38 C.F.R. §§ 4.30, 4.27 (2010).

Under DC 7346, a maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

The Veteran was afforded a VA examination in May 2005 where he reported "on-going, daily symptoms of heartburn and reflux that have worsened gradually over the years."  The Veteran was treated with Prilosec for several years and Maalox once or twice a day.  He reported problems with dysphagia with solids but not liquids.  See VA examination, dated May 2005.

Furthermore, he reported frequent pyrosis, epigastric discomfort, and chest pain.  Upon physical examination and review of the claims record, the VA examiner assessed the Veteran with "[g]astroesophageal reflux disease with esophageal ulcer and antral gastritis documented by recent EGD."  In addition, the Veteran had "significant symptoms including pyrosis, epigastric and substernal pain, reflux, and regurgitation, as well as, occasional dysphagia which has been present long term."  Id. 

In October 2007, the Veteran underwent another VA examination where he described intermittent heartburn, occurring four to five times a week.  He was treated with prescription medication but even at this dosage, his symptoms were controlled only moderately.  Functional limitations were not reported.  The examiner's impression was "[g]astroesophageal reflux disorder requiring daily proton-pump inhibitor therapy."  See VA examination, dated October 2007.

The preponderance of the evidence demonstrates that the reduction of the Veteran's gastroesophageal disease (claimed as hiatal hernia/acid reflux) from 30 percent disabling to 10 percent disabling under Diagnostic Code 7399-7346 was proper.  According to the October 2007 VA examination, there was no indication of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health as required for a 30 percent evaluation.  38 C.F.R. § 4.114, DC 7346.

Thus, considering the relevant evidence of record, the Board finds that the criteria for a higher evaluation for the Veteran's service connected gastroesophageal disease (claimed as hiatal hernia/acid reflux) have not been met, and the preponderance of the evidence of record is therefore again his claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The reduction of service connected gastroesophageal disease (claimed as hiatal hernia/acid reflux) from 30 percent to 10 percent was appropriate.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


